FILED
                              NOT FOR PUBLICATION                          DEC 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN FRANCISCO MELENDEZ-                         No. 09-72066
URQUIZA,
                                                 Agency No. A096-229-367
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 19, 2012**

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Juan Francisco Melendez-Urquiza, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s removal order. We have jurisdiction under 8



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review de novo claims of constitutional violations and

questions of law, Khan v. Holder, 584 F.3d 773, 776 (9th Cir. 2009), and we deny

the petition for review.

      Contrary to Melendez-Urquiza’s contention, the agency’s interpretation of

the hardship standard for cancellation of removal falls within the broad range

authorized by the statute. See Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004-06

(9th Cir. 2003). It follows that his due process claim fails. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (an alien must show error and substantial

prejudice to prevail on a due process claim).

      We reject Melendez-Urquiza’s equal protection challenge. See Dillingham

v. INS, 267 F.3d 996, 1007 (9th Cir. 2001) (“In order to succeed on his [equal

protection] challenge, the petitioner must establish that his treatment differed from

that of similarly situated persons.”), overruled on other grounds by Nunez-Reyes v.

Holder, 646 F.3d 684 (9th Cir. 2011).

      Melendez-Urquiza’s contention that the Attorney General exceeded his

authority in promulgating 8 C.F.R. § 1240.26(i) is now foreclosed by Garfias-

Rodriguez v. Holder, No. 09-72603, 2012 WL 5077137, at *16-20 (9th Cir. Oct.




                                          2                                      09-72066
19, 2012) (en banc) (holding that the promulgation of 8 C.F.R. § 1240.26(i) was a

proper exercise of the Attorney General’s authority).

      PETITION FOR REVIEW DENIED.




                                         3                                  09-72066